United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    April 21, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 03-41505
                          Conference Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,
versus

MIGUEL ANGEL GALLEGOS,

                                        Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-03-CR-528-1
                         --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Miguel Angel Gallegos, has moved

for leave to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).       Gallegos has not filed a

response to the motion.     Our review of the brief filed by counsel

and of the record discloses no nonfrivolous issue for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.